In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-2646
LORENZO LOPEZ, on behalf
of Roberta Lopez, deceased,
                                               Plaintiff-Appellant,
                                 v.

JO ANNE B. BARNHART,
Commissioner of Social Security,
                                              Defendant-Appellee.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
         No. 01 CV 1426—Robert W. Gettleman, Judge.
                          ____________
     ARGUED JANUARY 28, 2003—DECIDED JULY 9, 2003
                    ____________


 Before ROVNER, EVANS, and WILLIAMS, Circuit Judges.
   PER CURIAM. Roberta Lopez applied for disability bene-
fits, claiming initially that she could not work because
severe pain in her left shoulder and hand had resulted in
loss of use of that hand. The Social Security Administra-
tion (“SSA”) denied her application, and while the matter
was before an administrative law judge (“ALJ”) Mrs. Lopez
expanded her claim to include additional allegations of
right-hand impairment. The ALJ, however, concluded that
she was not disabled because, according to the ALJ, she
retained use of her right hand despite loss of functioning
2                                              No. 02-2646

in her left. The ALJ’s decision became the final decision of
the Commissioner of Social Security when the SSA’s Ap-
peals Council denied review. Mrs. Lopez then sought re-
view in the district court, which upheld the ALJ’s deci-
sion. After Mrs. Lopez’s death in April 2002, her husband,
Lorenzo Lopez, brought this appeal on her behalf. Because
we conclude that the ALJ failed to articulate a legitimate
reason for disregarding medical evidence of right-hand
impairment that supported Mrs. Lopez’s claim of disability,
we vacate the district court’s judgment upholding the
Commissioner’s decision and remand to the SSA for fur-
ther proceedings.
  Mrs. Lopez first complained of pain in her left shoulder
in 1995. Her doctor concluded that the pain was due to
compression, inflammation, or injury to her spine and
treated her with traction and physical therapy. After six
weeks of physical therapy, Mrs. Lopez stated that she no
longer had pain in her shoulder. She was directed to
continue exercises at home.
  Mrs. Lopez began to experience pain again—this time
in her left shoulder, wrist, and hand—in 1996. Mrs. Lopez’s
physician diagnosed her with carpal tunnel syndrome in
her left hand. The physician treated her with conserva-
tive management, including physical therapy and pain
medication. This treatment continued for several months
without relief, and in February 1997 Mrs. Lopez under-
went carpal tunnel release surgery on her left wrist,
followed by therapy for her left wrist and hand. After this
therapy concluded in May 1997, Mrs. Lopez’s therapist
noted that she showed only minimal improvement in left-
hand grip and pinch strength and continued to report
that when engaged in any activity or lifting she experi-
enced pain in her left hand that subsided with rest.
  Mrs. Lopez applied for disability benefits in 1998, claim-
ing an onset of disability on January 30, 1997. Her claim—
No. 02-2646                                               3

which alleged disability due to loss of function of her left
hand and pain in her left shoulder, wrist, and hand—was
denied initially and on reconsideration, and she requested
a hearing before an ALJ. In preparation for the hearing,
the ALJ reviewed the report of Dr. Mila Bacalla, the
SSA’s consulting physician. Dr. Bacalla had evaluated
Mrs. Lopez’s residual functioning capacity in June 1998,
a process that included reviewing her medical history. Of
significance here, Dr. Bacalla recounted that the medical
evidence of record showed that Mrs. Lopez suffered from
bilateral carpal tunnel syndrome, meaning in both hands.
Dr. Bacalla saw no sign of anatomic abnormality in either
hand and concluded that Mrs. Lopez had normal grip
strength in her right hand but decreased grip and some
difficulty with fine manipulation in her left. Dr. Bacalla
concluded that Mrs. Lopez could sit, stand, and walk
without limitation, and could lift 25 pounds frequently
and 50 pounds occasionally. But Dr. Bacalla acknowl-
edged that all of these activities were limited by weak-
ness in Mrs. Lopez’s left hand and that any usage of her
left hand would have to be monitored.
  At the hearing Mrs. Lopez testified that since 1997
she had continued to experience pain and discomfort in
her left shoulder, arm, and hand. She stated that she
felt nearly constant pain in her left wrist and hand and
that she always wore a wrist splint at night and regularly
wore one during the day to control movement in her left
wrist. She also stated that she could not bend her left
wrist. She testified that she often experienced numbness,
tingling, and swelling in her fingers on her left hand and
that her left hand was often cold and clammy. She added
that the pain in her left shoulder would go away for as
long as two or three months at a time but would then
return for at least six weeks and as long as three months.
  Mrs. Lopez also testified that she experienced pain and
swelling in her right wrist and hand from 1997 until the
4                                                No. 02-2646

date of the hearing. She had not reported right-side difficul-
ties in her application for benefits. But according to
Mrs. Lopez, she had planned to have carpal tunnel release
surgery on her right wrist after she completed surgery
and therapy on her left wrist. The pain and discomfort in
her left wrist had not improved after surgery, however, so
she never consented to surgery on her right wrist. She
explained that the swelling in her right hand limited her
ability to pick up items and made her very clumsy.
Mrs. Lopez estimated that these symptoms would occur
approximately one day during every three-week period
and would usually be gone by the following morning.
  Mrs. Lopez also recounted that the pain and discom-
fort she experienced in both hands severely limited her abil-
ity to accomplish everyday tasks. She had difficulty cook-
ing, washing dishes, driving, and making a bed. She rarely
went to the grocery store alone because she had difficulty
picking up bottles or canned goods. She could clean around
the house, but only when her right hand was not bother-
ing her. Furthermore, the pain impacted her ability to
concentrate; she testified that at times she could not
have a conversation with her husband or play with her
grandchildren because she was unable to focus her mind
on anything other than her pain.
  After examining the medical reports and Mrs. Lopez’s
testimony, the ALJ concluded that she could lift and carry
10 to 20 pounds, could push and pull up to 10 pounds
with her upper extremities, and could sit, stand, and
walk without limitation. Although Mrs. Lopez never
conclusively stated that she was either right- or left-hand
dominant, the ALJ determined that she was right-hand
dominant because she ate and wrote with her right hand.
Finally, the ALJ concluded that she had no functional use
of her non-dominant left hand. The ALJ then applied
the five-step analysis outlined by 20 C.F.R. § 404.1520
and concluded that Mrs. Lopez: (1) was not currently em-
No. 02-2646                                              5

ployed; (2) had a “severe” impairment, specifically carpal
tunnel syndrome in her left wrist and hand; (3) had no
functional use of her non-dominant left hand; (4) was no
longer able to perform the semi-skilled and unskilled
work that she had performed in the past; and (5) was
nonetheless able to perform the job of machine tender
at the light exertional level. But in response to a hypo-
thetical posed by Mrs. Lopez’s attorney, the vocational
expert conceded that there were no available jobs for
Mrs. Lopez if she had no use of her right hand for even
one day out of every three weeks. The ALJ concluded,
however, that there existed “no medical evidence of a
right hand problem” and that Mrs. Lopez’s testimony
regarding the existence of such a problem was not credible.
Accordingly, the ALJ determined that Mrs. Lopez could
perform the 1,500 jobs in the regional economy identified
by the vocational expert and denied Mrs. Lopez disabil-
ity benefits.
  Mrs. Lopez requested review by the SSA’s Appeals
Council and submitted additional evidence documenting
the existence of carpal tunnel syndrome in her right
wrist. Included in this evidence were the reports of three
separate doctors, each of whom indicated that Mrs. Lopez
had carpal tunnel symptoms in her right wrist. The docu-
ments also show that the doctors discussed resolving
those symptoms through the use of wrist splints, anti-
inflammatory medication, and possible carpal tunnel
release surgery on her right wrist. After examining
these documents the Appeals Council denied review,
making the ALJ’s decision final.
  In order for a symptom or combination of symptoms to
be the basis for a finding of disability, the claimant
must show medical evidence demonstrating the existence
of an impairment “that could reasonably be expected to
produce the symptoms.” SSR 96-7p. But because the ALJ
determined that “there was no medical evidence of a right
6                                              No. 02-2646

hand problem,” he could not conclude that Mrs. Lopez’s
right-hand symptoms were the basis for a finding of
disability. On appeal Mr. Lopez, on behalf of Mrs. Lopez,
challenges the ALJ’s finding that there was no medical
evidence that Mrs. Lopez had experienced right-hand
impairment. Assuming the existence of such evidence,
Mr. Lopez also challenges the ALJ’s decision to discredit
her testimony regarding her right-hand functional limita-
tions. Because the vocational expert testified that there
would be no jobs available to her if she had right-hand
functional limitations, the parties agree that the ALJ’s
determination regarding Mrs. Lopez’s ability to use her
right hand is central to this case.
  We will reverse the findings of the Commissioner only
if they are not supported by substantial evidence or if
they are the result of an error of law. 42 U.S.C. § 405(g);
Sims v. Barnhart, 309 F.3d 424, 428 (7th Cir. 2002). In
this substantial-evidence determination, we consider the
entire administrative record but do not “reweigh evidence,
resolve conflicts, decide questions of credibility, or sub-
stitute our own judgment for that of the Commissioner.”
Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Never-
theless, we conduct a “critical review of the evidence” be-
fore affirming the Commissioner’s decision, id., and the
decision cannot stand if it lacks evidentiary support or
an adequate discussion of the issues, Steele v. Barnhart,
290 F.3d 936, 940 (7th Cir. 2002).
  When an ALJ denies benefits, he must build an “accurate
and logical bridge from the evidence to his conclusion,”
Clifford, 227 F.3d at 872, and here the ALJ’s conclu-
sion that there was no medical evidence of a right-hand
problem is not supported by the record. Indeed Dr. Bacalla
noted—and the ALJ stated in his decision—that accord-
ing to the medical evidence of record Mrs. Lopez had
carpal tunnel syndrome in both hands. And though the
ALJ’s decision acknowledges that he disregarded that
No. 02-2646                                                 7

evidence, the reasons he provides for doing so are insuffi-
cient. First, he notes that Mrs. Lopez complained of right-
hand pain and wore splints on both hands at night. But
this statement supports rather than undermines the
existence of a right-hand problem. Also, the ALJ observed
that an MRI and an EMG showed mild carpal tunnel
syndrome in her left wrist but did not mention her right
wrist. As Mr. Lopez correctly points out, however, these
tests were conducted only on her left wrist and hand and
so it should have been no surprise to the ALJ that they
did not evidence a right-side ailment. (An EMG on her
right wrist confirmed the carpal tunnel diagnosis, but
this report was not given to the ALJ and first surfaced
in proceedings before the Appeals Council.)
  The Commissioner argues that the ALJ’s determina-
tion that Mrs. Lopez’s testimony about her right-hand
problems was “not fully credible” sufficiently explains
the ALJ’s conclusion. But where, as here, medical evi-
dence supports the claimant’s allegations and the ALJ
nevertheless rejects a claimant’s testimony as not cred-
ible, “the ALJ cannot merely ignore the claimant’s allega-
tions,” Zurawski v. Halter, 245 F.3d 881, 887-88 (7th Cir.
2001), and must articulate “specific reasons” for his finding,
SSR 96-7p. Those reasons must be supported by record
evidence and must be “sufficiently specific to make clear
to the individual and to any subsequent reviewers the
weight the adjudicator gave to the individual’s state-
ments and the reasons for that weight.” Id.
  The reasons provided by the ALJ for discrediting her
testimony, however, are not specific and do not illuminate
his conclusion that there was “no medical evidence of a
right hand problem.” The ALJ explained that he did not
believe Mrs. Lopez’s testimony regarding whether she
was right- or left-hand dominant. But although that state-
ment properly explained his decision to conclude that
Mrs. Lopez was actually right-handed, it provides no in-
8                                            No. 02-2646

sight into his decision to ignore the claimant’s allega-
tions of pain and swelling, which appear to be supported
by medical evidence. And though the ALJ discussed
Mrs. Lopez’s testimony, her treatment history, and the
objective medical evidence before discrediting her testi-
mony, as required by 20 C.F.R. § 404.1529, he did not
explain the apparent conflict between that information
and his conclusion that Mrs. Lopez was not credible.
Perhaps the ALJ did not perceive a need to explain his
credibility determination because he already had con-
cluded that there was no medical evidence supporting
Mrs. Lopez’s allegations. But, as we have said, that con-
clusion is untenable, and so the ALJ was required to
explain his decision to disregard her testimony. See Clif-
ford, 227 F.3d at 872 (noting that where the claim-
ant’s testimony is supported by some objective medical
evidence, the ALJ cannot merely disregard that testi-
mony). In Clifford, we noted that the ALJ need not dis-
cuss every piece of evidence but “must articulate some
legitimate reason for his decision.” Id. Since the ALJ
provided no such explanation for discrediting Mrs. Lo-
pez’s testimony regarding her right-hand impairment
and determining that she had no such impairment, we
cannot trace the path of his decision. See id. at 874.
  It would have been possible for the ALJ to decide, at
least given the medical evidence available to him at the
time of the hearing, that Mrs. Lopez presented insuffi-
cient evidence of right-hand impairment. But in conclud-
ing that there was no such evidence, the ALJ actually
ignored the available evidence and failed to explain his
conclusion. Based on the present record, we cannot dis-
cern how the ALJ reached his conclusion that Mrs. Lopez
had no right-hand limitations other than by substituting
his own judgment for that of the medical professionals.
See Clifford, 227 F.3d at 870 (noting that an ALJ may
not “substitute his own judgment for a physician’s opinion
No. 02-2646                                            9

without relying on other medical evidence or authority
in the record”); see also Dixon v. Massanari, 270 F.3d
1171, 1177-78 (7th Cir. 2001); Rohan v. Chater, 98 F.3d
966, 971 (7th Cir. 1996); Wilder v. Chater, 64 F.3d 335,
337 (7th Cir. 1995); Herron v. Shalala, 19 F.3d 329, 334
(7th Cir. 1994); Scivally v. Sullivan, 966 F.2d 1070,
1076 (7th Cir. 1992); Schmidt v. Sullivan, 914 F.2d 117,
118 (7th Cir. 1990). Accordingly, we cannot conclude that
substantial evidence supports his determination that
Mrs. Lopez could work as a machine tender and, thus,
was not disabled.
  For the foregoing reasons, the judgment of the district
court is VACATED and the case is REMANDED to the SSA
for reconsideration.

A true Copy:
      Teste:

                      ________________________________
                      Clerk of the United States Court of
                        Appeals for the Seventh Circuit




                  USCA-02-C-0072—7-9-03